Name: Commission Regulation (EC) No 2871/2000 of 28 December 2000 adapting to scientific and technical progress Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  research and intellectual property;  technology and technical regulations;  executive power and public service;  air and space transport
 Date Published: nan

 Avis juridique important|32000R2871Commission Regulation (EC) No 2871/2000 of 28 December 2000 adapting to scientific and technical progress Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (Text with EEA relevance) Official Journal L 333 , 29/12/2000 P. 0047 - 0048Commission Regulation (EC) No 2871/2000of 28 December 2000adapting to scientific and technical progress Council Regulation (EEC) No 3922/91 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation(1), as last amended by Commission Regulation (EC) No 1069/1999(2), and in particular Article 11 thereof,Whereas:(1) Regulation (EEC) No 3922/91 provides that the Commission shall make the amendments necessitated by scientific and technical progress to the common technical requirements and administrative procedures listed in Annex II thereto. Such amendments, particularly to improve safety requirements, are now appropriate.(2) JAR 1 - "Definitions" has been amended to introduce a definition for microlight.(3) JAR 25 - "Large Aeroplanes" has been modified to introduce updated requirements resulting from JAA/FAA harmonisation activities and in particular the requirements for accelerate stop distances and related performance.(4) JAR E - "Engines" has been amended to introduce updated requirements resulting from JAA/FAA harmonisation activities as well as some editorial modifications.(5) JAR TSO - "Technical standard orders" has been amended to introduce new TSOs and to revise other TSOs in line with modifications in other JARs.(6) The measures provided for in this Regulation are in accordance with the opinion of the Aviation Safety Regulations Committee(3),HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EEC) No 3922/91 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2000.For the CommissionLoyola De PalacioVice-President(1) OJ L 373, 31.12.1991, p. 4.(2) OJ L 130, 26.5.1999, p. 16.(3) Meeting of 10 November 2000.ANNEX"ANNEX IIList of codes in force containing the common technical requirements and administrative procedures referred to in Article 31. General and proceduresJAR 1 "Definitions and abbreviations" up to and including change 5, 15 July 1996 and amendments 1/97/1, 12 December 1997 and 1/99/1, 18 October 1999.2. Type certification of products and partsJAR-22 "Sailplanes and powered sailplanes" up to and including change 5, 28 October 1995.JAR-25 "Large Aeroplanes" up to and including change 15, 1 October 2000.JAR-AWO "All Weather Operations" up to and including change 2, 1 August 1996.JAR-E "Engines" up to and including change 10, 15 August 1999.JAR P "Propellers" up to and including change 7, 22 October 1987 and amendment P/96/1, 8 August 1996.JAR-APU "Auxiliary Power Units" up to and including change 2, 26 September 1983 and amendments APU/92/1, 27 April 1992 and APU/96/1, 8 August 1996.JAR-TSO "Technical standard orders" up to and including change 3, 28 April 1998 and amendment TSO/00/4, 1 September 2000.JAR VLA "Very light aeroplanes" 1st Issue, 26 April 1990 and amendments VLA/91/1, 22 October 1991 and VLA/92/1, 1 January 1992.JAR 145 "Approved maintenance organisations" as at 1 January 1992."